862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard CARTER, Plaintiff-Appellant,v.A.V. DODRILL, Commissioner of Corrections, Claudette Ladika,Magistrate of Work Release Centers of theDepartment of Corrections, Defendants-Appellees.
No. 88-7718.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1988.Decided Oct. 28, 1988.

Leonard Carter, appellant pro se.
Before K.K. HALL, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
Leonard Carter appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carter v. Dodrill, C/A No. 88-955 (S.D.W.Va. July 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.